DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
11-13
Pending:
1-10
Withdrawn:
none
Examined:
1-10
Independent:
1
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"
x
N:N
page:line

112 Other




Double Patenting



Priority
Priority is claimed to as early as 6/13/2016.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objection to the presentation of the claims is withdrawn.
The previous substantive objections to the claims are withdrawn.
The 112/b rejections are withdrawn, except as noted below.
The 103 rejection is withdrawn as described below.  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Response to arguments regarding Claim Rejections - 35 USC 112(b) -- indefiniteness
Applicant states (emphasis removed/added, applicant remarks: p. 10):
...one of skill in the art would understand the metes and bounds of the claim limitation "a risk analysis unit" when interpreting the claims in view of the specification. For example, paragraphs [0128]-[0130] of the specification describe the risk analysis unit which is a component of the claimed system:...
Further, the risk analysis unit 100 is shown as a component of the signal processing unit 35 in FIG. 1 of the application, reproduced above. It is therefore not clear why one of skill in the art would fail to understand the metes and bounds of the "task complexity unit" when reading the disclosure.
The purpose of invoking 112(f) is to link a recited claim element, e.g. the instant claim 1 "risk analysis unit," to structure disclosed in the specification.  It is agreed that such a claim element and further disclosed structure may comprise, for example, hardware and/or software.  Regarding each of the claim 1 recited invocations of 112(f), for example, the recited "risk analysis unit," the issue rendering the claim indefinite is that the invoking recitation does not link to structure commensurate with the recited function.  As an example, regarding the "risk analysis unit," the recited functions include "obtain a task-specific risk signal" which "comprises information related to both the person's perceived risk... and a caregiver's perceived risk..."  In multiple instances, the disclosure repeats these functions without actually disclosing structure commensurate with accomplishing these functions (e.g. PG PUB [30, 39, 128-130]).  As cited in Applicant's remarks, [128] restates the required functions, including citing to FIG. 1 and "risk analysis unit 100," which element "100" is depicted as a figurative "black box," i.e. without disclosure of additional, internal structure as to the specifically recited "risk analysis unit," the disclosed structure external to the "unit," e.g. its place in the larger system, not contributing to PHOSITA's making the disclosed "unit" itself.  Thus, the above-cited [128] does not disclose structure supporting PHOSITA in determining what structure, e.g. hardware or software, to use in making the recited "risk analysis unit" itself and its required functionality.  Similarly, [129] discloses "a user input signal 110 comprising information relating to a user-perceived and/or a caregiver-perceived risk," but "user input signal 110" similarly is a figurative "black box," i.e. without disclosure of any additional structure as to what is the source of that "user input signal," how it is generated, how it is to be interpreted, e.g. in order to obtain both the "user-perceived" and "caregiver-perceived" information.  It is not clear that PHOSITA would know how to make such a composite signal containing recoverable information as to both the "user-perceived" and "caregiver-perceived" information.  [130] similarly does not disclose structure addressing the above issues.
Not cited in Applicant's remarks, [131-136] similarly address aspects of the "risk analysis unit," however, that disclosure also does not make clear what actual structure, e.g. hardware or software, supports the recited "unit."  Instead, that disclosure also focuses on function rather than structure, and it remains unclear what structure PHOSITA would make to implement the recited "unit."
A similar analysis applies to each of the recited claim 1 "units," the linked disclosure in each instance not including structure, whether hardware or software, which PHOSITA would need in order to make particular elements in order to actually perform the recited functions.
Relatedly, MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" also pertains.  This portion of the MPEP includes, for example (2161.01.I, 8th para., emphasis added):
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task."
Regarding the claim 1 instances of "unit," the disclosure stops at the input/output level with regard to each recited "unit," without disclosing the MPEP 2161.01.I, 8th para. "finite sequence of steps for solving a logical or mathematical problem or performing a task" as to the particularly recited function of each "unit."
For the above reasons, the 112(b) rejections in view of invoking 112(f) have been maintained.  Additionally, a corresponding 112(a) written description rejection has been applied.

Applicant states (emphasis removed/added, applicant remarks: p. 11):
As described in detail above, the "task identification unit" 60 is a component of the signal processing unit 35 of the system. Paragraphs [0042], [0121], and [0124] of the specification and FIG. 1, for example, describe the structure and function of this task identification unit. There is no regulation or case law that limits a system to entirely physical components, and thus the task identification unit may be software within the system, such as a software component of the signal processing unit 35. As it is clear from the rejection, the system may comprise a storage device or memory comprising these instructions or software, however there is no requirement that such a storage device be recited in the claims.
This rejection differs from the above discussed, 112(f)-related rejections.  This rejection focuses on claim 1 overall and the general lack of clearly recited structure corresponding to the recited process steps.  The process steps include, for example, "to receive..." and "to identify..." ("task identification unit") but also the correspondingly recited process steps comprised by the other recited instances of "unit."  As noted in the rejection, a claim to a 101 machine or manufacture, in claim 1 a "system," cannot directly recite a process step.  Rather, any such process steps may be recited as embodied in structure, for example the structure of stored software, the stored software clearly comprised directly or indirectly by the "system."  It can be agreed, as noted by Applicant, that "There is no regulation or case law that limits a system to entirely physical components, and thus the task identification unit may be software within the system, such as a software component of the signal processing unit 35."  However, it is not clear what hardware, software or other structure does correspond to the recited process steps, and it is not clear that any such structure is comprised by the "system."  This rejection might be overcome by identifying whether it is hardware or software that corresponds to the process steps and by reciting a clear structural relationship between those steps and their physical embodiment (whatever embodiment that is).  For example, if it the steps are software-implemented, then it might be recited where that software is stored and what is the structural relationship between that storage and the "system."  The present "system" to "unit" to process step relationship is not clear as to the required structural relationships.

Claims 1-10 and 13 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
A system..., the system comprising:
a task identification unit adapted to receive... and to identify...
Claim 1 is to a 101 machine or manufacture limited according to its claimed structure, but it is not clear what is the structure associated with the recited "...receive... and to identify..." and similar process steps.  The recited "unit" is not interpreted as requiring structure clearly linking the recited "system" to the recited steps in a structural sense appropriate to a claim to a machine or manufacture.  This rejection might be overcome by, for example, reciting a storage device and stored-instructions configured according to the recited steps as supported at 11:1-11 of the specification.  This rejection is maintained.
1
a task identification unit
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "task identification") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts (e.g. 6:24-27), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.  This rejection is maintained.
1
a task complexity unit
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "task complexity") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts (e.g. 8:30-33, 16:17-21, 17:21-33), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.  This rejection is maintained.
1
a functional ability unit
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "functional ability") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts (e.g. 6:28-31), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.  This rejection is maintained.
1
a risk analysis unit
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "risk analysis") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts (e.g. 6:1-4, 18:1-22), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  In particular, in this instance, one option is to delete the invoking recitation and recite only the subsequent steps.  This rejection is maintained.
1
an assessment unit adapted to determine an ability of the person to perform
the identified task
The relationship is unclear between this recited "an ability of the person to perform the identified task" and, for example, the instance in the similar recitation in the preamble.

This same issue also occurs in the "functional ability unit."

This rejection is maintained.
1, 13
a functional ability unit...
a determined functional ability of the person...

an assessment unit adapted to determine an ability of the person to perform the identified task based


The relationship is unclear between the recited "a determined functional ability of the person" and the recited "an ability of the person to perform the identified task."  Relatedly, the first instance is recited as "determined," but it appears that the "ability" is not determined until the second instance.  The relationship is unclear between the two units.

Claim 13 is rejected similarly.

These rejections do not appear to have been addressed in Applicant's reply, and the rejection is maintained.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.
Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
an assessment unit
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "unit") and function and/or result (here "assessment") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at 8:21-29, 9:12-22, 9:31-10:2, 18:13-29, 19:11-34, 20:5-16.  MPEP 2181.III-IV pertain. 
1
risk
In a BRI, the recitation reads on multiple forms of risk, for example: risk of mishap or injury in attempting to perform, risk of failure, risk that a person's medical or demographic particularities affect ability to perform or affect the above risks, etc.  The specification exemplifies but does not define the recited "risk" (e.g. 4:1-33).
5
adapted to store data relating to factors that influence required levels of functional ability to perform tasks
In a BRI, the recited "relating to factors that influence required levels of functional ability to perform tasks" does not clearly limit the claim since any "data store" will be inherently "adapted" in the recited manner, at least in terms of structure and to some extent within a BRI, simply by virtue of being a "data store."  This "system" claim is scoped according to its recited structure, and the recited "relating to..." does not clearly require any further adaptation of the recited "data store," at least not for the intended use of storing data "relating to..."
7
an input interface adapted to receive an input for defining or modifying at least one of:...
All after "for" reads on intended use and does not clearly limit the structure of the recited "interface" or "system."  That is, it is not clear that the subsequent recitation requires any particular structure not already possessed by any "input interface."



Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Claims 1-10 are rejected under 112/a as failing to comply with the written description requirement.  The claim reads on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.  MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" and the below, related 112(a) rejections also pertain.
Claim 1 recites instances of "unit," each of which lacks adequate written description at least as described in the above 112(b) rejections regarding invoking 112(f).
As appropriate, these rejections may be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 generally pertains.



Subject matter clear of the prior art
Subject to resolution of the above 112 rejections, claims 1-10 are clear of the prior art.  Close art, for example Fried as cited in the now withdrawn 103 rejection, does not teach the instant combination of a task-specific risk signal comprising information related to both the person's perceived risk of the identified task and a caregiver's perceived risk of the identified task.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Overall, it appears that either of two portions of the MPEP 2016 101 analysis may be paths to overcoming the rejection.  One might be perfecting a Step 2A, 2nd prong, 1st consideration explanation of improvement relative to the previous state of the technology field.  The other might be identifying a Step 2B non-conventional element in addition to the identified JE of Step 2A, 1st prong, for example a properly supported, non-conventional combination of input signals.  Possibly an interview would help to identify and put in the record an argument along either of the above-suggested paths.

Applicant states (emphasis removed/added, applicant remarks: p. 21):
a. Analysis of the Rejected Claims - Step 2A, Prong 1 of the Alice Analysis
...
Applicant asserts that the transformation of input signals... into an assessment signal representative of the determined ability of the person to perform the identified task... represents an improvement in a computer or technology. The claimed invention provides a specific solution to the on-going issue with assessing an individual's ability to perform a task, particularly with regard to impaired and older individuals. The claimed invention provides a specific solution to this on-going challenge by generating the assessment in a novel well. Following implementation of the method, there is a direct and measurable improvement in the functioning of the system for assessing a person's ability to perform a task.
Applicant's remarks here appear under the heading of "Step 2A, Prong 1," but the remarks appear to more closely correspond to a Step 2A, 2nd prong, 1st consideration explanation of improvement over the previous state of the technology field as discussed in MPEP 2106.  In this regard, it is not clear what is the particularly asserted improvement, e.g. if it is some particular clinical outcome with respect to some particular class of people.  Also, it is not clear, particularly in view of the above 112 rejections, that practicing the invention would deliver the asserted improvement with respect to all claimed embodiments.  Also, the above-asserted "there is a direct and measurable improvement..." does not clearly correspond to the original disclosure, and it is not clear what other extrinsic evidence supports this assertion.  The 1st bulletized suggestion at the end of the rejection further pertains regarding placing an explanation of improvement clearly in the record.

Applicant states (emphasis removed/added, applicant remarks: p. 22):
The claims are directed to a specific improvement in the ability of a system to assess a person's ability to perform a task. This improvement in the ability of a system to assess a person's ability to perform a task is an important application that provides the value of the claimed method. There are many practical applications with direct benefits listed in the application.
These Applicant remarks appear to relate to those discussed above and to an explanation of improvement.  However, it is not clear what persuasive weight to draw from the stated "a specific improvement in the ability of a system to assess a person's ability to perform a task... is an important application that provides the value of the claimed method" and "There are many practical applications with direct benefits listed in the application" at least because these statements appear to lack specificity and clear supporting argument or evidence.  Again, the 1st bulletized suggestion at the end of the rejection further pertains regarding placing an explanation of improvement clearly in the record.

Applicant states (emphasis removed/added, applicant remarks: p. 23):
Here, the Patent Office asserts that "[i]t is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments."
However, Applicant respectfully asserts that the claims recite a very specific and concrete system rather than an abstract mental process, or generically recited components.
The first Applicant statement above appears to relate to the Step 2A, 2nd prong, 1st consideration regarding improvement as discussed above and it is not clear that this statement advances the explanation beyond the above discussion.  It is not clear how the second statement above relates to 101 analysis.  Generally, Step 2B is discussed in the rejection under the heading "2nd Mayo/Alice question (Step 2B in MPEP 2106)," and that step considers the conventionality of any claim elements in addition to those identified as part of the JE.  The relationship of that analysis to Applicant's remarks above is not clear. 

Judicial exceptions (JE) to 101 patentability
Claims 1-10 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis (Step 2A, 1st prong in MPEP 2106), elements of independent claim 1 are interpreted as directed to the abstract idea of assessing ability of a person to perform a task including the JE elements of "...identify..." and "...determine... and... generate...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
At Step 2A, 2nd prong as organized in MPEP 2106, it is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question (Step 2B in MPEP 2106)
Addressing the second Mayo/Alice question, all elements of claims 1 and 13 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "...receive...signals..." and "...obtain a... signal..." (claims 1 & 13) are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Fried (as cited on the 11/27/2018 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 1 
Summing up the above Mayo/Alice analysis of claim 1, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-3 and 6-10 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 4: "a sensor...," as exemplified by Fried and 
claim 5: "a... data store...," as exemplified by Fried.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631